Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In the Claims:
 	Claim 8, line 1, after the phrase “The control system of claim”, change “4” to --1--.

--------------------------------------------------------END OF AMENDMENT-------------------------------------------------

Reasons for Allowance
The examiner’s amendment above is needed to correct the dependency of claim 8 in order to put the case in condition for allowance.
Claims 1-3 and 5-20 allowed over the cited prior art.

The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, Dauner et al. (US 6,526,460) (figure 1) disclose a driver operated Hands On Wheel control system for managing applications on a telematic controller with built in memory, input and output means and communication protocols comprising: (a) at least one touch sensitive 
Regarding independent claim 19, Dauner et al. (figure 1) disclose a method for controlling a communication system on a vehicle having a plurality of equipment and applications controlling communication running on a telematic controller comprising: a touch sensitive display (column 4, line 56 – column 5, line 48). However, Dauner et al. fail to further disclose the method above wherein the display in communication with a telematic controller, and further comprising displaying icons for preferred driver application that can be simultaneously touched by a driver digit by the same hand controlling the steering wheel with icons dedicated to affirming or rejecting a telematic controller communication.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902.  The examiner can normally be reached on 10:00-06:00PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645